Exhibit 10.2

2009 Restricted Stock Unit Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the 2006 Stock Incentive Plan (the “Plan”) of NCR Corporation (“NCR”), as
described on the restricted stock unit information page on the website of NCR’s
third party Plan administrator (the “Information Page”), subject to the terms
and conditions of this 2009 Restricted Stock Unit Agreement (this “Agreement”)
and the Plan.

1. All or a portion of the Stock Units will become non-forfeitable (“Vested”) on
the vesting date(s) described on the Information Page (“Vesting Date”), provided
that you are continuously employed by NCR or any of its affiliate companies
(referred to collectively herein as “NCR”) until the Vesting Date.

2. If your employment with NCR terminates prior to your Vesting Date due to:
(i) your death; or (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”); then,
upon such termination of employment, your Stock Units will become fully Vested.
If your employment with NCR terminates prior to your Vesting Date due to your:
(a) Retirement (defined as termination by you of your employment with NCR at or
after age 55 with the consent of the Compensation and Human Resource Committee
of the NCR Board of Directors (the “Committee”) other than, if applicable to
you, for Good Reason (as described below) following a Change in Control (as
defined in the Plan)); or (b) reduction-in-force; then, upon such termination of
employment, a pro rata portion of the Stock Units will become fully Vested. The
pro rata portion of the Stock Units that will become fully Vested will be
determined by multiplying the total number of the Stock Units awarded pursuant
to this Agreement by a fraction, the numerator of which is the number of full
and partial months of employment that you completed after the date of grant of
this award (the “Grant Date”), and the denominator of which is the total number
of months during the period beginning on the Grant Date and ending on your
Vesting Date. If your employment terminates prior to your Vesting Date for any
reason other than as described in this Section, the Stock Units, to the extent
not fully vested, will automatically terminate and be forfeited.

Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted stock unit award is not assumed,
converted or replaced by the continuing entity, the Stock Units shall become
fully Vested immediately prior to the Change in Control. In the event of a
Change in Control wherein this restricted stock unit award is assumed, if a
Termination of Employment (as defined in the Plan) by the Company other than for
Cause or Disability (as such terms are defined in the Plan) occurs during the
twenty-four (24) months following the Change in Control, the Stock Units shall
become fully Vested immediately upon your Termination of Employment. If you are
a participant in the NCR Change in Control Severance Plan, an NCR Severance
Policy or a similar arrangement that defines “Good Reason” in the context of a
resignation following a Change in Control and you terminate your employment for
Good Reason as so defined within twenty-four (24) months following a Change in
Control, the Stock Units shall become fully Vested immediately upon your
Termination of Employment.



--------------------------------------------------------------------------------

3. Except as may otherwise be provided in this Section 3 or pursuant to an
election under Section 14(k) of the Plan, Vested Stock Units will be paid to you
within 30 days after the date that such Stock Units become Vested in shares of
NCR common stock (such that one Stock Unit equals one share of NCR common stock)
or, in NCR’s sole discretion, in an amount of cash equal to the Fair Market
Value of such number of shares of NCR common stock as of the Vesting Date (or
such earlier date upon which the Stock Units have become Vested pursuant to
Section 2 of this Agreement), or a combination thereof.

To the extent that Stock Units become Vested pursuant to Section 2 of this
Agreement and your right to receive payment of such Vested Stock Units
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), then payment of such
Stock Units shall be subject to the following rules: (i) the Stock Units will be
paid to you within 30 days after the earlier of (a) your “separation from
service” within the meaning of Section 409A of the Code, and (b) the Vesting
Date; (ii) notwithstanding the foregoing, if the Stock Units become payable as a
result of your “separation from service” within the meaning of Section 409A of
the Code (other than as a result of death), and you are a “specified employee”
as determined under NCR’s policy for determining specified employees on the date
of separation from service, the Stock Units shall be paid on the first business
day after the date that is six months following your “separation from service”
within the meaning of Section 409A of the Code; and (iii) NCR may, in its sole
discretion and to the extent permitted by Treasury Regulation §
1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay all outstanding Stock
Units to you within 30 days before or 12 months after a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of NCR within the meaning of Section 409A
of the Code.

4. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 4.

5. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation,

 

2



--------------------------------------------------------------------------------

cash or other securities of NCR and securities of entities other than NCR) for
the Stock Units subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities).

6. At all times before your Vesting Date, the Stock Units, to the extent not
fully vested, may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon your death. As soon as practicable after your Vesting Date, if
Vested Stock Units are to be paid in the form of shares of NCR common stock, NCR
will instruct its Transfer Agent and/or its third party Plan administrator to
record on your account the number of shares of NCR common stock underlying the
number of Stock Units that you opted to be paid to you in shares of NCR common
stock and such shares will be freely transferable.

7. Any cash dividends declared before your Vesting Date on the shares underlying
the Stock Units shall not be paid currently, but shall be converted into
additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 7, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of NCR’s common stock on the Dividend Payment Date.

8. NCR has the right to deduct or cause to be deducted from, or collect or cause
to be collected, with respect to the taxation of any Stock Units, any federal,
state or local taxes required by the laws of the United States or any other
country to be withheld or paid with respect to the Stock Units, and you or your
legal representative or beneficiary will be required to pay any such amounts. By
accepting this award, you consent and direct that, if you are paid through NCR’s
United States payroll system at the time the Stock Units Vest, NCR’s stock plan
administrator may withhold or sell the number of shares of NCR common stock
underlying the number of Stock Units from your award as NCR, in its sole
discretion, deems necessary to satisfy such withholding requirements. If you are
paid through a non-United States NCR payroll system, you agree that NCR may
satisfy any withholding obligations by withholding cash from your compensation
otherwise due to you or by any other action as it may deem necessary to satisfy
any withholding obligation.

9. The Stock Units, to the extent not fully vested, will be forfeited if the
Committee determines that you engaged in misconduct in connection with your
employment with NCR.

10. In exchange for the Stock Units, you agree that during your employment with
NCR and for a twelve (12) month period after the termination of employment (or
if applicable

 

3



--------------------------------------------------------------------------------

law mandates a maximum time that is shorter than twelve (12) months, then for a
period of time equal to that shorter maximum period), regardless of the reason
for termination, you will not, yourself or through others, without the prior
written consent of the Chief Executive Officer of NCR: (a) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 10 below) to the extent such services or employment
involves the development, manufacture, marketing, advertising, sale or servicing
of any product, process, system or service which is the same or similar to, or
competes with, a product, process, system or service manufactured, sold,
serviced or otherwise provided by NCR, its subsidiaries or affiliates, to its
customers and upon which you worked or in which you participated during the last
two (2) years of your NCR employment; (b) directly or indirectly recruit, hire,
solicit or induce, or attempt to induce, any exempt employee of NCR, its
subsidiaries or affiliates, to terminate his or her employment with NCR, its
subsidiaries or affiliates, or otherwise cease his or her relationship with NCR,
its subsidiaries or affiliates; or (c) solicit the business of any firm or
company with which you worked during the preceding two (2) years while employed
by NCR, including customers of NCR, its subsidiaries or affiliates. If you
breach the terms of this Section 10, you agree that in addition to any liability
you may have for damages arising from such breach, any unvested Stock Units will
be immediately forfeited, and you agree to pay to NCR the Fair Market Value of
any Stock Units that Vested or cash paid to you in lieu of such Stock Units that
were issued during the twelve (12) months prior to the date of your termination
of employment. Such Fair Market Value shall be determined as of your Vesting
Date.

As used in this Section 10, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer is maintained by the NCR Law Department.

11. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR shall be resolved by arbitration. If you are
employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorney’s
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as

 

4



--------------------------------------------------------------------------------

provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States. If any portion of this paragraph is held to be
unenforceable, it shall be severed and shall not affect either the duty to
arbitrate or any other part of this paragraph.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 10, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 10 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.

12. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any shares of NCR common stock
underlying the Stock Units to be distributed in case of your death, and you may
change or revoke such designation at any time. In the event of your death, any
such shares distributable hereunder that are subject to such a designation will
be distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other shares of NCR common stock underlying the Stock Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the shares of NCR common stock underlying the Stock Units in question may be
transferred to your estate, in which event NCR will have no further liability to
anyone with respect to such shares.

13. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

14. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the NCR Board of Directors or the Committee.

15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 11 of this Agreement shall prevail.

 

5